Gabrielli, J.
Claimant appeals from a decision of the Unemployment Insurance Appeal Board denying benefits on the ground that he voluntarily left his employment without good cause. On the morning of October 17, 1966, claimant, shortly after arriving for work, asked to be excused from work because he was feeling tired. The request was granted and he was advised to return after lunch. He did not return that day nor did he call his employer. He remained away from work for two additional days without calling his employer. On the fourth day he returned and learned he had been replaced. At this time he made no inquiry as to why he had been fired nor did he give any excuse for his voluntary absence from work. Upon the record, the claimant was derelict in his duty to notify his employer of the cause (if such there was) of his continuing absence. No explanation was offered therefor nor has any satisfactory excuse been advanced other than on the first day of his absence when he told his employer he was tired. 'Claimant’s testimony did not differ materially from employer’s report and in and of itself constitutes substantial evidence to support the board’s findings. In such ease, the determination must be affirmed (Matter of Hueber [Catherwood], 24 A D 2d 781; Matter of Martino [Catherwood], 24 A D 2d 772; Matter of Rink [Catherwood], 25 A D 2d 790; Labor Law, § 593, subd. 1); Claimant’s contention that he was prejudiced by the use of certain allegedly inadmissible evidence and he was, therefore, not afforded a fair hearing, is unfounded (Matter of Simpson [Catherwood], 9 A D 2d 967; Matter of Bonaparte [Catherwood], 26 A D 2d 843; Labor Law, § 622, subd. 1). Decision affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Gabrielli, J.